EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tayan B. Patel (58,402) on 12/17/2021.

The following claim of the application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A method comprising: 
	receiving instructions at a service capability server (SCS) from a 3GPP network function, where the instructions are used by the SCS to configure charging policies within a Service Domain Charging Function, the charging policies containing charging rules; 
	receiving, at the SCS, charging information from an underlying 3GPP network function, where the charging information includes a 3GPP external identifier, 3GPP subscriber information and/or 3GPP session status; 
	correlating, based on the configured policies and the charging information, the 3GPP external identifier with a Service Layer identifier; and 
	creating, based on the correlating step, a charging data record including the 3GPP external identifier and the Service Layer identifier.

REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Jain et al (US 2014/0003313 A1) fails to teach “receiving instructions at a service capability server (SCS) from a 3GPP network function, where the instructions are used by the SCS to configure charging policies within a Service Domain Charging Function, the charging policies containing charging rules; receiving, at the SCS, charging information from an underlying 3GPP network function, where the charging information includes a 3GPP external identifier, 3GPP subscriber information and/or 3GPP session status; correlating, based on the configured policies and the charging information, the 3GPP external identifier with a Service Layer identifier; and creating, based on the correlating step, a charging data record including the 3GPP external identifier and the Service Layer identifier”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478